Judgment unanimously affirmed, with costs. As to the appellant corporation, the former owner which made the contract with plaintiff, the delay in filing the conditional agreement is not material. As to the appellant Seitzman, there is no evidence in the record as to her title to the premises or that she is a “ bona fid: purchaser ” entitled to assert the claim that advances on the mortgage were made prior to the filing of the conditional bill of sale. Nor is there any evidence that the advances on the mortgage were made prior to the filing of the conditional agreement. Present — Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ.